Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 22, 24 and 33 of U.S. Patent No.  10,521,910Although the claims at issue are not identical, they are not patentably distinct from each other because 1-4 of current application is anticipated by patent claims 18, 22, 24 and 33.
Claims 18+22 of patent recites limitations of claim 1 of current application.
Claim 22 of patent recites limitations of claim 2 of current application.
Claim 33 of patent recites limitations of claim 3 of current application.
Claim 24 of patent recites limitations of claim 4 of current application.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No.  10,692,216. Although the claims at issue are not identical, they are not patentably distinct from each other because 1-4 of current application is anticipated by patent claims 1 and 11.
Claim 1 of patent recites limitations of claim 1 of current application.
Claim 1 of patent recites limitations of claim 2 of current application.
Claim 11 of patent recites limitations of claim 3 of current application.
.
Claim Rejections - 35 USC § 103
2.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Braier et al. US 5,694,478in view of Thijsen et al. Pub.No: US 20060009912A1.
Regarding claim 1, Braier disclose for obtaining first and second digital images of the plated media, each digital image obtained after a period of incubation for the inoculated media and at a different time (col.6 lines 53-61, see “Time lapse subtraction uses a pair of images of the growth medium from different times and processes the two images to produce a difference image. The difference image is the resulting image from taking the difference between the two images. The difference image aids in early detection of microbial colonies because small color changes are easily detected”; identifying one or more static features in the first and second digital images (col.14 lines 25-30, see “Other types of data may be output at block 124, such as the location of colonies, their size and their rate of growth” ; aligning the second digital image with the first digital image, wherein said alignment is based on the coordinates assigned to the pixels of the first image and one or more pixels of the second image corresponding to the pixels of the first image that were assigned the coordinates ( col.7 lines 39-41, see “Thus, the difference image represents 
features and a database with clinically and/or industrially relevant 

Regarding claim 2, Braier disclose for wherein the one or more static features includes at least one of: polar coordinates of an object;
a vector of the polar coordinates, morphometric features; contextual features; spectral features; background features, a growth rate of the identified object ( col.7 lines 25-30, see growth rate); a change to a chromatic feature of the identified object; or a change in growth along an axis proximately normal to the plated media.
Regarding claim 4,  Braier disclose for, wherein the one or more dynamic object features of the identified object includes an object growth acceleration rate ( col.7 lines 25-30, see “The predetermined time interval for incubation may vary based on the growth rate of microbial colonies being detected”).
Indication of Allowable Subject Matter
claim 3 would be in allowable condition, if applicant overcome the double patenting rejection above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/ALI BAYAT/Primary Examiner, Art Unit 2664